DETAILED ACTION
This Office Action is in response to the application filed on 26 November 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui et al. (US 9,960,181 B1; hereinafter Cui).
In regards to claim 1, Cui teaches, e.g. in fig. 19, a semiconductor device comprising: 
a first stack (e.g. (132/146)) including first interlayer insulating layers (132) (col. 9/lns. 18-20) and first conductive patterns (146) (col. 22/lns. 36-40) which are alternately stacked with one another; 
a second stack (e.g. 232/246) including second interlayer insulating layers (232) (col. 14/lns. 13-17) and second conductive patterns (246) (col. 22/lns. 36-40) which are alternately stacked with one another on the first stack; 
a plurality of channel plugs (e.g. (57); col. 21/lns. 4-15) vertically formed through the first stack and the second stack; and 
at least one dummy plug (69) (col. 21/lns. 26-29) vertically formed through the second stack without passing through the first stack.
In regards to claim 2, Cui teaches the limitations discussed above in addressing claim 1. Cui further teaches, e.g. in fig. 16B, the limitations wherein the plurality of channel plugs (57) (col. 21/lns. 4-15) are regularly arranged to be spaced apart from each other by a predetermined distance.
In regards to claim 3, Cui teaches the limitations discussed above in addressing claim 2. Cui further teaches the limitations wherein the at least one dummy plug (69) (col. 21/lns. 26-29) is arranged in an outermost corner region of a region where the plurality of channel plugs are arranged.
In regards to claim 4, Cui teaches the limitations discussed above in addressing claim 1. Cui further teaches the limitations further comprising: first and second slits (e.g. instances of (18); col. 13/lns. 16-49) formed with the plurality of channel plugs (57) and the at least one dummy plug interposed between the first and second slits (figs. 16B and 19: e.g. the footprints for elements (69) reside between the footprints of elements (18)).
In regards to claim 5, Cui teaches the limitations discussed above in addressing claim 4. Cui further teaches, e.g. in fig. 19, the limitations wherein the at least one dummy plug (69) (col. 21/lns. 26-29) is disposed in a region (200) adjacent (evidenced by (200) being in (265) over and in contact with (165)) to the first and second slits (e.g. instances of (18); col. 13/lns. 16-49).
In regards to claim 6, Cui teaches the limitations discussed above in addressing claim 1. Cui further teaches the limitations wherein the channel plugs and the at least one dummy plug each comprise: 
a gap fill film (62) (col. 21/lns. 4-15); 
a channel film (60) surrounding the gap fill film (col. 21/lns. 4-7); and 
a memory film (50) surrounding the channel film (col. 17/lns. 48-52).
In regards to claim 7, Cui teaches the limitations discussed above in addressing claim 1. Cui further teaches the limitations wherein a lower portion of the at least one dummy plug (e.g. bottom portion of (69); col. 21/lns. 26-29) is in contact with an uppermost film (e.g. upper portion of (165)) of the first stack (fig. 19).
In regards to claim 8, Cui teaches, e.g. in fig. 19, a semiconductor device comprising: 
a first stack (e.g. (132/146)) including first interlayer insulating layers (132) (col. 9/lns. 18-20) and first conductive patterns (146) (col. 22/lns. 36-40) which are alternately stacked with one another; 
a second stack (e.g. 232/246) including second interlayer insulating layers (232) (col. 14/lns. 13-17) and second conductive patterns (246) (col. 22/lns. 36-40) which are alternately stacked with one another on the first stack; 
a plurality of channel plugs (e.g. (57); col. 21/lns. 4-15) vertically formed through the first stack and the second stack; and 
at least one dummy plug (69) (col. 21/lns. 26-29) arranged in an outermost corner region of a region where the plurality of channel plugs are arranged (e.g. fig. 16B), 
wherein a length of the dummy plug is shorter than a length of the plurality of channel plugs (fig. 19: e.g. instances of (69) are shorter than instances of (57)).
In regards to claim 9, Cui teaches the limitations discussed above in addressing claim 8. Cui further teaches, e.g. in fig. 19, the limitations wherein the at least one dummy plug (69) is formed through the second stack (e.g. (232/246)) without passing through the first stack (e.g. 132/146).
In regards to claim 10, Cui teaches the limitations discussed above in addressing claim 8. Cui
In regards to claim 11, Cui teaches the limitations discussed above in addressing claim 8. Cui further teaches the limitations further comprising: first and second slits (e.g. instances of (18); col. 13/lns. 16-49) formed with the plurality of channel plugs (57) and the at least one dummy plug interposed between the first and second slits (figs. 16B and 19: e.g. the footprints for elements (69) reside between the footprints of elements (18)).
In regards to claim 12, Cui teaches the limitations discussed above in addressing claim 11. Cui further teaches, e.g. in fig. 19, the limitations wherein the at least one dummy plug 69) (col. 21/lns. 26-29) is disposed in a region (200) adjacent (evidenced by (200) being in (265) over and in contact with (165)) to the first and second slits (e.g. instances of (18); col. 13/lns. 16-49).
In regards to claim 13, Cui teaches the limitations discussed above in addressing claim 8. Cui further teaches the limitations wherein the channel plugs and the at least one dummy plug each comprise: 
a gap fill film (62) (col. 21/lns. 4-15); 
a channel film (60) surrounding the gap fill film (col. 21/lns. 4-7); and 
a memory film (50) surrounding the channel film (col. 17/lns. 48-52).
In regards to claim 14, Cui teaches the limitations discussed above in addressing claim 8. Cui further teaches the limitations wherein a lower portion of the at least one dummy plug (e.g. bottom portion of (69); col. 21/lns. 26-29) is in contact with an uppermost film (e.g. upper portion of (165)) of the first stack (fig. 19).
In regards to claim 15, Cui teaches, e.g. in fig. 19, a semiconductor device comprising: 
interlayer insulating films (132) (col. 9/lns. 18-20) and word line films (146) (col. 22/lns. 36-40) which are alternately stacked with one another; 
a plurality of channel plugs (e.g. (57); col. 21/lns. 4-15) formed through the interlayer insulating layers and the word line layers; and 
at least one dummy plug (69) (col. 21/lns. 26-29) arranged in an outermost corner region of a region where the plurality of channel plugs are arranged (e.g. fig. 16B), 
wherein the dummy plug passes through at least one interlayer insulating film of the interlayer insulating films and at least one word line film of the word line films (e.g. fig. 19).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui, in view of Kwon et al. (US 9,911,751 B2; hereinafter Kwon).
In regards to claim 16, Cui teaches, e.g. in fig. 19, a method of manufacturing a semiconductor device, the method comprising: 
forming a first stack (e.g. (132/146)); 
forming a plurality of first channel holes (149) (col. 17/lns. 20-25) passing through the stack; 
filling the plurality of first channel holes (fig. 7: (47) is a sacrificial fill material; col. 13/lns. 33-37); 
forming a second stack (e.g. 232/246) on the first stack; 
forming a plurality of second channel holes (fig. 9A: (59); col. 15/lns. 34-37) through the second stack to expose the reflective metal and forming at least one dummy hole passing through the second stack; 
removing the filling in the plurality of first channel holes (fig. 13); and 
forming channel plugs (e.g. (57); col. 21/lns. 4-15) in the first channel holes and the second channel holes, and forming at least one dummy plug (69) (col. 21/lns. 26-29) in the at least one dummy hole (29’) (col. 16/lns. 39-41). 
Cui appears to be silent as to, but does not preclude, the limitations of filling the plurality of first channel holes with a reflective metal. Kwon teaches the limitations of filling the plurality of first channel holes with a reflective metal  (e.g. fig. 4A and 4B; col. 7/lns. 16-49). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Cui with the aforementioned limitations taught by Kwon to have an easier manufacturing process with less defects (Kwon col. 1/lns. 31-35).
In regards to claim 17, the combination of Cui and Kwon teaches the limitations discussed above in addressing claim 16. Cui further teaches the limitations wherein the second channel holes (fig. 9A: (59); col. 15/lns. 34-37) are regularly spaced apart from each other by a predetermined distance, and wherein the at least one dummy hole (29’) (col. 16/lns. 39-41) is arranged in an outermost corner region of a region where the second channel holes are arranged (fig. 16B).
In regards to claim 18, the combination of Cui and Kwon teaches the limitations discussed above in addressing claim 16. Cui further teaches the limitations wherein forming at least one dummy hole comprises forming the at least one dummy hole (29’) (col. 16/lns. 39-41) so that a lower surface of the at least one dummy hole exposes an uppermost film of the first stack (37) (col. 16/lns. 39-41).
Allowable Subject Matter
Claim(s) 19 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882.  The examiner can normally be reached on M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CALVIN Y. CHOI
Primary Examiner




/CALVIN Y CHOI/Primary Examiner, Art Unit 2812